Claims 1-8, and 10-18 are currently pending with claim 9 being cancelled. 
The 112 rejection has been withdrawn in view of the present amendment. 
Other rejections have been overcome in view of the present amendment and response.  None of the cited references disclose a polypropylene foam sheet comprising a moisture content of an inorganic filler of less than 0.1% by mass. 
New ground of rejection is made in view of newly discovered reference to KR 2004-0084253.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0172353 to Matsunaga et al. (Matsunaga) in view of KR 2004/0084253 (KR’253).   
Matsunaga discloses a molded foam sheet comprising a propylene-based block copolymer having a melt flow rate of from 1 to 10 g/10 min, Mz/Mw from 8 to 20, inorganic filler and/or an elastomer (paragraphs 686, 695, 702).  The molded foam sheet includes 60 parts by weight of the propylene-based block copolymer, 20 parts by weight of an ethylene/butane copolymer rubber, 20 parts by weight of talc, 
Matsunaga does not explicitly disclose the talc having a moisture content of less than 0.1%.  
KR’253 discloses a polypropylene resin composition comprising a polypropylene, talc and an antimicrobial agent wherein talc has an average particle size of 3 to 12 microns, a specific gravity of 2.5 to 3 g/cc and a moisture content of 2000 ppm or less (paragraphs 10-12).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the talc having a moisture content of 2000 ppm or less motivated by the desire to promote mixing and dispersion of talc in the polypropylene matrix material while maintaining excellent flexural modulus, heat resistance and minimum shrinkage for the molded foam sheet. 
Regarding claim 3, the molded foam sheet has a density of from 0.09 to 0.6 g/cc (paragraph 728).
Regarding claims 4-6, Matsunaga does not explicitly disclose a molded foam sheet having a bending elastic modulus of 1.0 GPa or greater, a Young’s modulus of 0.3 GPa or greater, and an average surface roughness Ra of 2.5 microns.   
However, it appears that the molded foam sheet disclosed in Matsunaga as modified by KR’253 is made of the same material and prepared by the same 
Therefore, the examiner takes the position that a bending elastic modulus of 1.0 GPa or greater, a Young’s modulus of 0.3 GPa or greater, and an average surface roughness Ra of 2.5 microns would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claim 11, Matsunaga does not explicitly disclose the molded foam sheet can be used as a replacement of a wooden board.  However, such does not render the claim unobvious because it has been held that a recitation with respect to the manner in which a claimed polypropylene-based foam sheet is intended to be employed does not differentiate the claimed polypropylene-based foam sheet from a Ex parte Masham, 2 USPQ2d 1647 (1987).
Again, it appears that the molded foam sheet disclosed in Matsunaga as modified by KR’253 is made of the same material and prepared by the same approach disclosed in the instant application.  
The molded foam sheet is obtained by molding process and comprised of a propylene-based block copolymer having a melt flow rate of from 1 to 10 g/10 min, Mz/Mw from 8 to 20; an inorganic filler and/or an elastomer.  The molded foam sheet includes 60 parts by weight of the propylene-based block copolymer, 20 parts by weight of an ethylene/butane copolymer rubber, 20 parts by weight of talc, 0.3 parts by weight of a heat stabilizer, and 0.1 parts by weight of calcium stearate.  Talc has a moisture content of 2000 ppm or less. The molded foam sheet has a density of from 0.09 to 0.6 g/cc.  An article comprises a molded foam sheet disposed between two non-foamed layers.   
Therefore, it is not seen that the molded foam sheet could not be used as a replacement of a wooden board as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of KR’253 as applied to claim 1 above, further in view of US 2015/0010747 to Hotta et al. (Hotta).
Matsunaga discloses neither a thickness of the molded foam sheet nor the non-foamed layer comprising a thermoplastic resin and an inorganic filler.  
Hotta, however, discloses a multilayer polypropylene foamed sheet comprising a foam layer sandwiched between two non-foamed layers wherein the non-foamed layer comprises a thermoplastic resin and 50 to 100 parts by weight of an inorganic filler per 100 parts by weight of the thermoplastic resin (paragraphs 502-506).  The inorganic filler comprises talc or silica (paragraph 507).  The multilayer foamed sheet has a thickness of from 0.3 to 10 mm (paragraph 508).  The non-foamed layer has a thickness of 1 to 50% based on the total thickness of the multilayer foamed sheet (paragraph 509).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct a multilayer foamed sheet having a foamed molded material sandwiched between two non-foamed layers as disclosed in Hotta motivated by the desire to add strength while providing excellent surface smoothness and appearance for the foamed molded material.  
Regarding claim 18, the combined disclosures of Matsunaga, KR’253 and Hotta result in a multilayer foamed sheet made of the same material and prepared by the same approach disclosed in the instant application.  The resulting multilayer polypropylene foamed sheet is obtained by molding and comprised of a foam layer 
The foamed layer is comprised of a propylene-based block copolymer having a melt flow rate of from 1 to 10 g/10 min and Mz/Mw from 8 to 20; an inorganic filler and/or an elastomer.  The molded foam sheet includes 60 parts by weight of the propylene-based block copolymer, 20 parts by weight of an ethylene/butane copolymer rubber, 20 parts by weight of talc wherein the talc has a moisture content of 2000 ppm, 0.3 parts by weight of a heat stabilizer, and 0.1 parts by weight of calcium stearate.  The molded foam sheet has a density of from 0.09 to 0.6 g/cc.  
Therefore, it is not seen that the multilayer foamed sheet could not be used as a replacement of a wooden board as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Matsunaga does not disclose a moisture content of the inorganic filler of 0.1% or less.  New combination of Matsunaga and KR’253 suggests the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788